Case 3:20-cv-09211-MAS-ZNQ Document 11-1 Filed 08/18/20 Page 1 of 2 PagelD: 409
Tuesday, August 18, 2020 at 2:26:44 PM Eastern Daylight Time

 

Subject: Re: AC Holdco et al. v, Beable et al, - Motions for Pro Hac admission
Date: Tuesday, August 11, 2020 at 9:40:51 PM Eastern Daylight Time
From: Lewis, Jeffrey

To: Kevin Marino

cc: Richard Yeskoo (yeskoo@yeskoolaw.com), FH-BeableCaseTeam, Nicholas Groombridge Esq., Megan
Raymond, J. Steven Baughman, Scott Miller, John Boyle, Wan Cha

Yes, Thanks

Jeffrey |. D. Lewis | Partner

FOLEY HOAG LLP

£301 Avenue of the Americas, 25<x-apple-data-detectors://O>th<x-apple-data-detectors://0> floor<x-apple-data-
detectors://0>

New York, NY 10019<x-apple-data-detectors://O>

jidiewis @foleyhoag.com<mailto:jidilewis@foleyhoag.com> e-mail

646.927.5504<tel:646.927,5504> phone

646,927.5599<tel:646.927,5599> fax

www foleyhoag.com<http://www,foleyhoag.com/>

On Aug 11, 2020, at 5:39 PM, Kevin Marino <kmarino@khmarino.com> wrote:

Yes. Will you consent to the pro hac vice admission of Nick Groombridge, Megan Raymond, J, Steven Baughman and
Scott Milley, all of Paul Weiss?

Thanks,
Kevin

Kevin H. Marino, Esq.

Marino, Tortorella & Boyle, B.C.

437 Southern Boulevard<x-apple-data-detectors://1/0>
Chatham, NJ 07928-1488<x-apple-data-detectors://1/0>
Phone: 973-824-9300<tel:973-824-9300>

Fax: 973-824-8425<tel:973-824-8425>

On Aug 11, 2020, at 2:07 PM, Lewis, Jeffrey <jidlewis@foleyhoag.com> wrote:

Kevin —

lam writing to ask you as counsel for Plaintiffs whether Plaintiffs consent to the following admissions pro hac vice:

- Stephen Kenny,
- Mital Patel, and

-me,

Page 1 of 2
Case 3:20-cv-09211-MAS-ZNQ Document 11-1 Filed 08/18/20 Page 2 of 2 PagelD: 410

all of Foley Hoag.

Thanks,
Jeff

Jeffrey |. D. Lewis| Partner

FOLEY HOAG LLP
1301 Avenue of the Americas, 25th floor
New York, NY 10019

jidlewis @foleyhoag.com<mailto:jidlewis @foleyhoag.com> e-mail
646.927.5504 phone

646.927.5599 fax

www.foleyhoag.com<htto://www. foleyhoag.com/>

Any tax advice included in this document and its attachments was not intended or written to be used, and it cannot
be used, for the purpose of avoiding penalties under the Internal Revenue Code,

This email message and any attachments are confidential and may be privileged. If you are not the intended
recipient, please notify Foley Hoag LLP immediately -- by replying to this message or by sending an email to
postmaster@foleyhoag.com -- and destroy all copies of this message and any attachments without reading or
disclosing their contents, Thank you.

For more information about Foley Hoag LLP, please visit us at www.foleyhoag.com.

Page 2 of 2
